Title: Thomas Jefferson to John C. Calhoun, 31 December 1817
From: Jefferson, Thomas
To: Calhoun, John Caldwell


                    
                        Sir
                        Monticello
Dec. 31. 17.
                    
                    Mr Poirey, who was Secretary to Genl La Fayette while he served in the American army, transmitted me the inclosed papers from France, with a request to lay them before our government. they came to hand about the time that the war office became vacant. I supposed it to be a case in which the officer per interim would not take on himself to act, and expecting constantly that a principal would be appointed, I have kept them till now. I take the liberty therefore of inclosing them to you, with a request that you will be so good as to enable me to give whatever answer the rules of the government authorise. mr Poirey sets infinite value on the papers stitched together, and has expressed the utmost solicitude that I should return them to him, which I must therefore pray you to enable me to do, by re-inclosing them to me.
                    I avail myself of this occasion of congratulating our country on the event of your consenting to take a part in it’s Executive councils, confident that the abilities displayed in another branch of it’s government will be exercised to still greater advantage in this new scene of their employment; and I pray you to be assured of my high respect & esteem.
                    
                        Th: Jefferson
                    
                